ALVIN B. RUBIN, Circuit Judge:
We grant the appellee’s motion to clarify our decision in this case, 858 F.2d 1010 (5th Cir.1988), to the following extent. The sentence that reads:
In Bean v. Independent American Savings Association, [838 F.2d 739 (5 Cir.1988)] this court acknowledged that the proviso in section 1730(k)(l) is an exception to the FSLIC’s otherwise exclusive jurisdiction to resolve claims against the FSLIC as receiver for a failed savings and loan association.1
is now modified to read:
In Bean v. Independent American Savings Association, this court acknowledged that the proviso in section 1730(k)(l) is an exception to the jurisdictional grant contained in that statute.
This court has no desire to enter a jurisdictional thicket that does not lie in the center of its path.
MOTION GRANTED.

. 858 F.2d 1010, 1012 (footnote omitted).